              Case 3:19-cv-05634-MJP Document 54 Filed 02/23/21 Page 1 of 3




 1                                                              HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JOSHUA HILLS, individually and as the
     Personal Representative of the ESTATE OF
 9   EDWARD LOWELL HILLS,                                 No.     3:19-cv-05634-MJP

10                                  Plaintiff,            NOTICE OF SETTLEMENT

11                  v.

12   MICHAEL J. GENTRY, an individual; and
     CITY OF FORKS, a Washington municipal
13   corporation,

14                                  Defendants.

15
            On February 18, 2021, the parties to this lawsuit reached a mediated settlement agreement.
16
     All claims against all parties in this action have been resolved. This notice is being filed with the
17
     consent of all parties. The parties respectfully request 45 days to file a dismissal order.
18
            DATED this 23rd day of February, 2021.
19
                                                   CHRISTIE LAW GROUP, PLLC
20

21                                                 By           /s/ Megan M. Coluccio

       NOTICE OF SETTLEMENT- 1
       (3:19-cv-05634-MJP)                                        CHRISTIE LAW GROUP, PLLC
                                                                 2100 WESTLAKE AVENUE N., SUITE 206
                                                                        SEATTLE, WA 98109
                                                                           206-957-9669
           Case 3:19-cv-05634-MJP Document 54 Filed 02/23/21 Page 2 of 3




 1                                       ROBERT L. CHRISTIE, WSBA #10895
                                         THOMAS P. MILLER, WSBA #34473
 2                                       MEGAN M. COLUCCIO, WSBA #44178
                                         Attorneys for Defendant City of Forks
 3                                       2100 Westlake Avenue N., Suite 206
                                         Seattle, WA 98109
 4                                       Telephone: (206) 957-9669
                                         Email: bob@christielawgroup.com
 5                                       Email: tom@christielawgroup.com
                                         Email: megan@christielawgroup.com
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

     NOTICE OF SETTLEMENT- 2
     (3:19-cv-05634-MJP)                          CHRISTIE LAW GROUP, PLLC
                                                 2100 WESTLAKE AVENUE N., SUITE 206
                                                        SEATTLE, WA 98109
                                                           206-957-9669
              Case 3:19-cv-05634-MJP Document 54 Filed 02/23/21 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE

 2           I hereby certify that on the 23rd day of February, 2021, I electronically filed the
     foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 3   such filing to the following:

 4                                   Daniel DeLue, WSBA #29357
                                         DeLUE LAW PLLC
 5                                   600 Stewart Street, Suite 1115
                                          Seattle, WA 98101
 6                                       Phone: 206-508-3804
                                       Email: ddd@d3law.com
 7                                       Attorney for Plaintiffs

 8                                         Timothy E. Allen
                                 MULLIN, ALLEN & STEINER, PLLC
 9                                   101 Yesler Way, Suite 400
                                          Seattle, WA 98104
10                                      Phone: 206-957-7007
                                   Email: tallen@masattorneys.com
11                                      Attorney for Plaintiffs

12                                   John T. Kugler, WSBA #19960
                                       Turner Kugler Law, PLLC
13                                 6523 California Avenue SW, #454
                                           Seattle, WA 98136
14                                       Phone: 206-659-0679
                                   Email: john@turnerkuglerlaw.com
15                               Attorney for Defendant Michael Gentry

16
                                                CHRISTIE LAW GROUP, PLLC
17

18                                              By /s/ MEGAN M. COLUCCIO
                                                   MEGAN M. COLUCCIO, WSBA #44178
19                                                 Attorney for Defendant City of Forks
                                                   2100 Westlake Avenue N., Suite 206
20                                                 Seattle, WA 98109
                                                   Telephone: (206) 957-9669
21                                                 Email: megan@christielawgroup.com

       NOTICE OF SETTLEMENT- 3
       (3:19-cv-05634-MJP)                                    CHRISTIE LAW GROUP, PLLC
                                                             2100 WESTLAKE AVENUE N., SUITE 206
                                                                    SEATTLE, WA 98109
                                                                       206-957-9669
